Lipscomb, J.
The defendant, who is the appellant ■ in this Court, was indicted for playing at a game called Pin Poole, and convicted. Judgment was rendered against him, from which he appealed.
The only ground that seems to be presented is, whether the proof supported the verdict of the jury. There can be no doubt that it does. It was in proof, that he played at a game that required the Pool played for to be made by the different persons playing for it by putting up a certairi amount of money. It was not in proof that he actually put up money, but it was in proof that he was playing, when the Pool was up. This is proof enough, from which the legitimate conclusion would follow, that he put up Ms money. The judgment is affirmed.
Judgment affirmed.